Citation Nr: 1816654	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-28 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lung disorder, to include as due to exposure to contaminated water, or as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1981 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO in North Little Rock, Arkansas currently has jurisdiction over the matter.  

The Board notes that the scope of a service connection claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has broadly characterized the Veteran's claim as one for service connection for a lung condition.  

In September 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, after a review of the record, the Board finds additional development is needed before adjudicating the Veteran's claim.  The Veteran claims entitlement to service connection for a lung condition as due to exposure to contaminated water at camp Lejeune, or as due to exposure to asbestos. 

The Board notes that there is significant confusion in the record with respect to the specific diagnosis of any respiratory disorder.  VA and private treatment records, reflect various conflicting diagnoses which include bronchitis, asthma, lung scarring, lung nodules, and lung density.  See Priv. Med. Treatment Rec., rec'd March 2011; Med. Treatment Rec., rec'd May 2011, p. 8; CAPRI, rec'd August 2014, p. 62.  

Ultimately, the Board finds that the record does not contain sufficient detail with respect to the specific nature of any respiratory disorder and fails to sufficiently inform the Board as to whether the Veteran does indeed have a respiratory disorder.  As such, the Veteran should be afforded a VA examination to determine the exact nature of any respiratory disorder.

Additionally, a May 2011 VA examiner provided a negative nexus opinion regarding the Veteran's lung condition and exposure to contaminated water at Camp Lejeune and a June 2014 VA examiner essentially provided the same medical opinion without having conducted a physical examination of the Veteran.  These etiological opinions did not discuss how, if at all, asbestos exposure caused or contributed to such disorder.  

The Veteran asserted he was exposed to asbestos while serving in the Marine barracks in London, England and while serving on several ships.  Service personnel records reveal the Veteran served as a guard at the Marine Barracks in London in 1985.  Additionally, the Veteran submitted a buddy statement, in June 2017, describing the presence of asbestos in the building in which the Veteran served.  Likewise, the personnel records show the Veteran served on at least three ships, including the LCU 1671, USS San Bernardino, USS Fort Fisher, and USS Inchon.  Medical records contain at least one mention of pulmonary fibrosis, a history of scar tissue on the lungs, and possible toxic lung exposure to CS gas in London.  See Med. Treatment Rec., April 2011 at 1; Capri Rec., April 2011 at 59; Capri Rec., April 2010 at 148.  

Given the foregoing evidence, the Board finds a remand is warranted to obtain a VA examination to assess the presence of any lung conditions throughout the pendency of the claim, and to develop the claim further in regards to the various theories of entitlement.  See McLendon v. Nicholson, 20 Vet. App. at 83.  

Additionally, the Board notes the Veteran testified during his hearing that a physician from Baptist Health had provided a positive nexus opinion for his lung condition.  However, this record has not yet been obtained.  The Veteran also testified his condition is followed-up every 6 months at a VA facility.  Furthermore, the record is unclear as to whether all of the Veteran's service treatment records and personnel records have been associated with the file.  Therefore, on remand, the AOJ must ensure all relevant ongoing medical records are obtained.  38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  Specifically, develop the Veteran's claim of exposure to asbestos in the Marine barracks in London, England, and onboard the ships USS San Bernardino, USS Fort Fisher, and USS Inchon, and LCU 1671 in accordance with M21-1, Part IV, Subpart ii, 1.I.3.  Likewise, undertake appropriate development to obtain the Veteran's complete service treatment records, as well as a legible copy of his complete personnel file.  

If the records do not exist, or additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Afford the Veteran opportunity to submit additional private records or statements in support of his claim, to specifically include the positive nexus opinion from a private physician in 2007, 2008 or 2009 he identified during his Board hearing from Baptist Health.  Provide proper notification and allow proper time for the Veteran or his representative to submit this evidence. 

3.  After completing all the development described above, afford the Veteran a VA examination to assess the presence of any lung conditions throughout the pendency of the claim and their etiology.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should first identify all lung conditions which are present or have been present throughout the pendency of the claim. 

The examiner should then provide an opinion, for each lung condition present, as to whether it is at least as likely as not (50 percent probability or greater) that the lung condition had its onset in service or is otherwise etiologically related to his claimed exposure to asbestos while serving in the Marine barracks in London, England, exposure to asbestos on board the ships USS San Bernardino, USS Fort Fisher, and USS Inchon, and LCU 1671, and/or exposure to contaminated water in Camp Lejeune. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it. 

A complete rationale must be provided for any opinion or conclusion expressed.  If the physician is unable to provide any requested opinions, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information needed.  

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  










This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

